Daniels, J.,
(concurring.) Serious doubts arise upon the arbitration agreement whether this action can be maintained for the appropriation of the securities deposited for the only purpose of satisfying any award which might be made to the payment of the expenses incurred prior to the revocation of the submission,- which prevented an award, and terminated the authority of the arbitrators. But the interests of these parties will be promoted by avoiding a definite solution of.these doubts at the present time; for, if it should- be held that the plaintiff had no right of action, a reargument of the appeal would become necessary in this court, which would produce a period of considerable delay; and after that, and the decision of the appeal, the case without doubt would be taken-to the court of last resort by the defeated party. It will advance the final determination of the action to place it in a condition for taking that final step as early as practicable, and that can be done by waiving all these doubts, and affirming this judgment at once. It will abridge the time very materially for the pendency of the action, and result in an' early, as well as final, decision. For these reasons it is considered best to concur in the conclusion of the opinion of Mr. Justice Brady, and affirm the judgment.